Citation Nr: 1719036	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  11-14 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.

3. Entitlement to a rating in excess of 20 percent for diabetes mellitus, Type II. 


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from June 1969 to June 1971. 

This matter comes to the Board of Veterans' Appeals (Board or BVA) on appeal from December 2008 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Chicago, Illinois and Waco, Texas, respectively. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an August 2015 statement in support of claim, the Veteran requested a hearing be scheduled with the Board. In a March 2017 email inquiry from Senator Duckworth's office, it was noted the Veteran recently contacted her office to obtain status of his BVA appeal with requested videoconference. 

There is no indication from the record that the Veteran has been scheduled for the requested hearing. Remand is required to schedule a Board hearing at the RO. 
38 C.F.R. § 20.700, 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing before a VLJ at the Chicago, Illinois RO in accordance with his docket number. The RO should notify the Veteran of the date and time of the hearings, in accordance with 38 C.F.R. § 20.704(b). The case should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




